Exhibit 10.63

FORM OF RSU AGREEMENT (OFFICERS AND EMPLOYEES)

MORGANS HOTEL GROUP CO.

AMENDED AND RESTATED 2007 OMNIBUS INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

Morgans Hotel Group Co. (the “Company”), hereby grants restricted stock units
relating to shares of its common stock (the “Stock”), to the individual named
below as the Grantee, subject to the vesting conditions set forth in the
attachment. Additional terms and conditions of the grant are set forth in this
cover sheet, in the attachment and in the Company’s Amended and Restated 2007
Omnibus Incentive Plan (the “Plan”).

Grant Date:                              , 200    

Name of Grantee:                                          State of Residence:
                                

Grantee’s Social Security Number:             -            -            

Number of Restricted Stock Units (RSUs) Covered by Grant:                     

Vesting Start Date:                         

Vesting Schedule:

 

     Number of RSUs that vest, as      a fraction of the number of

Vesting Date

  

RSUs granted

[The 1 year anniversary of the Vesting Start Date    1/3 The 2 year anniversary
of the Vesting Start Date    1/3 The 3 year anniversary of the Vesting Start
Date    1/3]

By signing this cover sheet, you agree to all of the terms and conditions
described in this Agreement and in the Plan (a copy of which will be provided on
request). You acknowledge that you have carefully reviewed the Plan and agree
that the Plan will control in the event any provision of this Agreement should
appear to be inconsistent with the terms of the Plan.

 

Grantee:  

 

        (Signature)    Company:  

 

        (Signature)      Title:   

 

  

This is not a stock certificate or a negotiable instrument.



--------------------------------------------------------------------------------

MORGANS HOTEL GROUP CO.

AMENDED AND RESTATED 2007 OMNIBUS INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

 

Restricted Stock Unit Transferability    This grant is an award of stock units
in the number of units set forth on the cover sheet, subject to the vesting
conditions described below (“Restricted Stock Units”). Your Restricted Stock
Units may not be transferred in any manner other than by will, by laws of
descent and distribution, by instruments to an inter vivos testamentary trust or
by gift to Family Members, which shall include for purposes of this Agreement a
family limited partnership or any similar entity which is primarily for your
benefit or for your Family Members and only to the extent that such Restricted
Stock Units are vested. These terms shall be binding upon your executors,
administrators, successors and assigns. Definitions    Capitalized terms not
defined in this Agreement are defined in the Plan, and have the meaning set
forth in the Plan. Vesting    Your Restricted Stock Unit grant vests as to the
number of Stock Units indicated in the vesting schedule on the cover sheet, on
the Vesting Dates shown on the cover sheet, provided you are in Service on the
Vesting Date and meet the applicable vesting requirements set forth on the cover
sheet. No additional Stock Units will vest after your Service has terminated for
any reason. Book Entry of Stock Pursuant to Vested Units    A book entry for the
vested shares of Stock represented by the Restricted Stock Units will be made
for you and the shares will be credited to your account with the plan
administrator by the Company within three (3) days of the applicable anniversary
of the Vesting Date; provided, that, if such Vesting Date occurs during a period
in which you are (i) subject to a lock-up agreement restricting your ability to
sell Stock in the open market or (ii) are restricted from selling Stock in the
open market because a trading window is not available, transfer of such vested
shares will be delayed until the date immediately following the expiration of
the lock-up agreement or the opening of a trading window but in no event beyond
2 1⁄2 months after the end of the calendar year in which the shares would have
been otherwise transferred.

 

- 2 -



--------------------------------------------------------------------------------

Forfeiture of Unvested Units    In the event that your Service terminates for
any reason, you will forfeit to the Company all of the Restricted Stock Units
that have not yet vested or with respect to which all applicable restrictions
and conditions have not lapsed. Death    If your Service terminates because of
your death, then your Restricted Stock Units shall become 100% vested.
Disability    If your Service terminates because of your Disability, then your
Restricted Stock Units shall become 100% vested. Leaves of Absence   

For purposes of this option, your Service does not terminate when you go on a
bona fide employee leave of absence that was approved by the Company in writing,
if the terms of the leave provide for continued Service crediting, or when
continued Service crediting is required by applicable law. However, your Service
will be treated as terminating 90 days after you went on employee leave, unless
your right to return to active work is guaranteed by law or by a contract. Your
Service terminates in any event when the approved leave ends unless you
immediately return to active employee work.

 

The Company determines, in its sole discretion, which leaves count for this
purpose, and when your Service terminates for all purposes under the Plan.

Withholding Taxes    You agree, as a condition of this grant, that you will make
acceptable arrangements, which must be consistent with and permitted by the
rules and regulations established by the Company and the plan administrator, to
pay any withholding or other taxes that may be due as a result of vesting in
Restricted Stock Units or your acquisition of Stock under this grant. In the
event that the Company determines that any federal, state, local or foreign tax
or withholding payment is required relating to this grant, the Company will have
the right to: (i) require that you arrange such payments to the Company, or (ii)
cause an immediate forfeiture of shares of Stock subject to the Restricted Stock
Units granted pursuant to this Agreement in an amount equal to the withholding
or other taxes due. In addition, in the Company’s sole discretion and consistent
with the Company’s rules and regulations, the Company may permit you to pay the
withholding or other taxes due as a result of the vesting of your Restricted
Stock Units by delivery (on a form acceptable to the Board) of an irrevocable
direction to a licensed securities broker selected by the Company to sell shares
of Stock and to deliver all or part of the sales proceeds to the Company in
payment of the withholding taxes.

 

- 3 -



--------------------------------------------------------------------------------

Corporate Transaction   

Notwithstanding the vesting schedule set forth above, upon the consummation of a
Corporate Transaction, this award will become 100% vested (i) if it is not
assumed, or equivalent awards are not substituted for the award, by the Company
or its successor, or (ii) if assumed or substituted for, upon your Involuntary
Termination within the 12-month period following the consummation of the
Corporate Transaction. Notwithstanding any other provision in this Agreement, if
assumed or substituted for, the award will expire one year after the date of
termination of Service.

 

“Involuntary Termination” means termination of your Service by reason of (i)
your involuntary dismissal by the Company or its successor for reasons other
than Cause; or (ii) your voluntary resignation for Good Reason as defined in any
applicable employment or severance agreement, plan, or arrangement between you
and the Company, or if none, then as set forth in the Plan following (x) a
substantial adverse alteration in your title or responsibilities from those in
effect immediately prior to the Corporate Transaction; (y) a material reduction
in your annual base salary as of immediately prior to the Corporate Transaction
(or as the same may be increased from time to time) or a material reduction in
your annual target bonus opportunity as of immediately prior to the Corporate
Transaction; or (z) the relocation of your principal place of employment to a
location more than 35 miles from your principal place of employment as of the
Corporate Transaction or the Company’s requiring you to be based anywhere other
than such principal place of employment (or permitted relocation thereof) except
for required travel on the Company’s business to an extent substantially
consistent with your business travel obligations as of immediately prior to the
Corporate Transaction. To qualify as an “Involuntary Termination” you must
provide notice to the Company of any of the foregoing occurrences within 90 days
of the initial occurrence and the Company shall have 30 days to remedy such
occurrence.

Retention Rights    This Agreement does not give you the right to be retained or
employed by the Company (or any Affiliates) in any capacity. The Company (and
any Affiliate) reserve the right to terminate your Service at any time and for
any reason.

 

- 4 -



--------------------------------------------------------------------------------

Shareholder Rights    You do not have any of the rights of a shareholder with
respect to the Restricted Stock Units unless and until the Stock relating to the
Restricted Stock Units has been transferred to you. In the event of a cash
dividend on outstanding Stock, you will be entitled to receive a cash payment
for each Restricted Stock Unit. The Company may in its sole discretion require
that dividends will be reinvested in additional stock units at Fair Market Value
on the dividend payment date, subject to vesting and delivered at the same time
as the Restricted Stock Unit. Adjustments    In the event of a stock split, a
stock dividend or a similar change in the Company stock, the number of
Restricted Stock Units covered by this grant will be adjusted (and rounded down
to the nearest whole number) in accordance with the terms of the Plan.
Applicable Law    This Agreement will be interpreted and enforced under the laws
of the State of Delaware, other than any conflicts or choice of law rule or
principle that might otherwise refer construction or interpretation of this
Agreement to the substantive law of another jurisdiction. Data Privacy   

In order to administer the Plan, the Company may process personal data about
you. Such data includes, but is not limited to the information provided in this
Agreement and any changes thereto, other appropriate personal and financial data
about you such as home address and business addresses and other contact
information, payroll information and any other information that might be deemed
appropriate by the Company to facilitate the administration of the Plan.

 

By accepting these Restricted Stock Units, you give explicit consent to the
Company to process any such personal data. You also give explicit consent to the
Company to transfer any such personal data outside the country in which you are
employed, including, with respect to non-U.S. resident grantees, to the United
States, to transferees who shall include the Company and other persons who are
designated by the Company to administer the Plan.

Consent to Electronic Delivery    The Company may choose to deliver certain
statutory materials relating to the Plan in electronic form. By accepting this
grant you agree that the Company may deliver the Plan prospectus and the
Company’s annual report to you in an electronic format. If at any time you would
prefer to receive paper copies of these documents, as you are entitled to
receive, the Company would be pleased to provide copies.

 

- 5 -



--------------------------------------------------------------------------------

Electronic Signature    All references to signatures and delivery of documents
in this Agreement can be satisfied by procedures the Company has established or
may establish for an electronic signature system for delivery and acceptance of
any such documents, including this Agreement. Your electronic signature is the
same as, and shall have the same force and effect as, your manual signature. Any
such procedures and delivery may be effected by a third party engaged by the
Company to provide administrative services related to the Plan. The Plan   

The text of the Plan is incorporated in this Agreement by reference.

 

This Agreement and the Plan constitute the entire understanding between you and
the Company regarding this grant of Restricted Stock Units. Any prior
agreements, commitments or negotiations concerning this grant are superseded.

By signing the cover sheet of this Agreement, you agree to all of the terms and
conditions described above and in the Plan.

 

- 6 -